DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2018/0040480 A1 to Imai teaches a method of manufacturing a silicon carbide epitaxial substrate, the method comprising (FIG. 2 steps S1-S2) including forming a first silicon carbide layer on a first silicon substrate by epitaxial growth using a dopant gas (nitrogen, FIG. 3) and calculating (step S3) forming conditions for a second silicon carbide layer, including determining flow rates (FIG. 3).
Prior art e.g. U.S. Patent Application Publication Number 2007/0010033 A1 to Aderhold et al. generally teaches (Fig. 1B) setting a first process parameter (120) and a second process parameter (122) and measuring the properties of the epitaxial layer (124, 126) and adjusting the first (128) and second (130) processing parameters, and prior art e.g. U.S. Patent Application Publication Number 2015/0221498 A1 to Genba teaches (FIG. 2) forming specifically a silicon carbide epi wafer including steps of forming a first silicon carbide layer (S12) and forming a second silicon carbide layer (S13).
Prior art e.g. U.S. Patent Application Publication Number 2020/0144053 A1 to Hamano et al. teaches forming a silicon carbide carrier substrate including (Fig. 3, Fig. 4) determining a carrier concentration gradient and thickness measurement.
However, prior art fails to reasonably teach in sufficient detail when a flow rate of the first ammonia gas in the forming of the first silicon carbide layer by epitaxial growth is defined as a first flow 
in the calculating of the formation conditions for the second silicon carbide layer, a second formation time of the second silicon carbide layer is calculated as a value obtained by multiplying a value obtained by dividing the second thickness by the first thickness, by the first formation time, and a second flow rate of the second ammonia gas in the forming of the second silicon carbide layer by epitaxial growth is calculated as a value obtained by multiplying a value obtained by dividing the second concentration by the first concentration, by the first flow rate,
in the forming of the second silicon carbide layer by epitaxial growth, the second silicon carbide layer is formed using the second formation time and the second flow rate, and obtained by multiplying a value obtained by dividing the second thickness by the first thickness, by the first formation time, and a second flow rate of the second ammonia gas in the forming of the second silicon carbide layer by epitaxial growth is calculated as a value obtained by multiplying a value obtained by dividing the second concentration by the first concentration, by the first flow rate, in the forming of the second silicon carbide layer by epitaxial growth, the second silicon carbide layer is formed using the second formation time and the second flow rate, together with all of the limitations in the method of claim 1 as claimed.  Claims 2-8 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891